DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Response to Amendment
The amendment of claims 10, 14-15, 18 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 10 objected to because of the following informalities: the claim is suggested to be rephrased to polish both format and language.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 10-18 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “composition” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
Claim Rejections - 35 USC § 112
Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 contains limitations that are drawn to both a composition and an article of manufacture.  Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). For purposes of expediting prosecution, claims 10-18 are interpreted as “A shaped body obtained by a catalytic crosslinking….”
Claim 10 recites “composition A including…of monomeric polyisocyanates, a fibrous filler…”. Are filler, catalyst and coloring agent part of composition A? For purposes of expediting prosecution, the limitation is interpreted as a composition comprising a polyisocyanate composition A, a fibrous filler, a catalyst and a coloring agent, wherein the coloring agent is a pigment or a dye.  
Claims 14-15 recite “an uncolored plastic based on crosslinked polyisocyanates of an identical composition without containing the coloring agent”, how does it relate to the claimed colored plastic? The claim is indefinite because it does not provide a clear standard for the comparison. 
Claim Rejections - 35 USC § 103
Claims 10-12, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al (US 2013/0245164) in view of Ringold et al (US 2016/0368832).
Claims 10-11, 17-18: Limerkens teaches a shaped body formed by curing a composition comprising polyisocyanate, a trimerisation catalyst, a pigment and a fibrous filler (abstract, 0067, 0087). The binder is applied to the fibers in an amount of 2-10 wt% based on the mineral fibers [0084]. The fiber has a diameter below 10um [0090]. The polyhydroxyl compounds are added to the binder compositions in an amount such that the equivalent ratio of isocyanate groups to hydroxyl group is 2:1 to 30:1 [0050], which results in a cured composition wherein the nitrogen components and carbon bound within claimed structures overlaps the claimed range because in working examples of instant application 38.4 g of polyisocyanate contains 0.210 mol of isocyanate groups (38.4*23%/42), 1.6g catalyst solution contains 0.0076 mol of hydroxyl groups (1.6*0.95/400*2), the equivalent ratio of isocyanate groups to hydroxyl group is 27.6:1 which falls within the range 2:1 to 30:1 as disclosed by Limerkens. The mineral fibers are bonded by the binder to form slabs, sheets, pipes etc to serve as insulation [0087-0101]. A slab, a sheet or a pipe has at least two dimensions greater than 2 cm. 
The polyisocyanate can be Suprasec 1042 which is a polymeric MDI [0018-0021, 0106]. Alternatively, Limerkens teaches it is beneficially to reduce the content of monomeric diisocyanates as much as possible, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to minimize the content of monomeric isocyanate like claimed through routine experimentation to prevent the isocyanate from volatilizing because the content of monomeric diisocyanate is a result effective variable, the higher content the more volatilization and pollution. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Limerkens does not teach the aspect ratio of the fiber.  
However, Ringold discloses a product for insulation the glass fiber used has an aspect ratio of greater than 100 [0114]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fiber with an aspect ratio like claimed because it is recognized in the art that such a glass fiber is suitable for the insulation products.
Claim 12, 14-15: because the reference teaches all of the claimed ingredients, claimed catalyst, and substantially similar process of making. Therefore, the claimed effects and physical properties would be expected by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Claim 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al (US 2013/0245164) in view of Ringold et al (US2016/0368832) and further in view of Alberino et al (US 4,810,444).
Limerkens and Ringold teach the limitation of claim 10, as discussed above. Limerkens further teaches the pigments can be titanium dioxide [0067].
Limerkens does not teach carbon black.
However, Alberino discloses a similar composition and teaches the filler/pigment can be titanium dioxide or carbon black in an amount of 1-30 wt%(10:15-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize carbon black in an amount like claimed because it is recognized in the art that carbon black is suitable pigment for the products. 
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding unexpected results, it is noted that unexpected results should be compared to the closest prior art, be really unexpected and be commensurate in scope with the scope of claims. Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763